Citation Nr: 9903867	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-18 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a fracture of the left fourth metacarpal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active service from August 1987 to August 
1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The July 1996 rating decision denied service connection for a 
right ankle condition as secondary to the service-connected 
left knee disability.  This issue is not in appellate status, 
as no notice of disagreement has been received to initiate an 
appeal from the RO's decision.

The July 1996 rating decision also denied an increased 
evaluation for residuals of a left knee injury.  However, the 
veteran was awarded a 20 percent evaluation for his left knee 
disability in an October 1997 supplemental statement of the 
case, and in an October 1997 statement the veteran expressed 
agreement with the 20 percent rating for his left knee.  
Therefore, the issue of an increased evaluation for the 
veteran's left knee disability is not before the Board.


FINDING OF FACT

The veteran has complaints of pain and swelling of the left 
fourth metacarpal, but retains full range of motion of the 
finger without functional limitation or tenderness in the 
joint.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
disability evaluation for residuals of a fracture of the left 
fourth metacarpal have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 5227 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his residuals of a fracture of the 
left fourth metacarpal are more disabling than currently 
evaluated.

The United States Court of Veterans Appeals (Court) has held 
that a mere allegation that a service-connected disability 
has become more severe is sufficient to establish a well-
grounded claim for an increased rating.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App 629, 632 (1992).  Accordingly, the Board finds that 
the veteran's claims for increased ratings are well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

Service medical records indicate that the veteran fractured 
his left fourth metacarpal during basic training.  An October 
1989 VA examination, conducted shortly after the veteran's 
discharge from service, reflects a diagnosis of status post 
fracture of the left hand with mild soft tissue tenderness 
and no limitation of movement.  Based on the service medical 
records and the October 1989 VA examination, in a February 
1990 rating decision the veteran was granted service 
connection for the residuals of a fracture of the fourth 
metacarpal and was assigned a noncompensable evaluation.

Physical evaluation of the veteran's left hand was reported 
as normal at a July 1996 VA examination.  The diagnosis was 
status post fracture of the left hand.  X-rays revealed an 
old healed fracture with deformity involving the shaft of the 
left fourth metacarpal.

The veteran's most recent VA examination was conducted in 
June 1997.  The veteran complained of third and fourth finger 
pain and also third and fourth knuckle pain and swelling.  He 
stated that the pain would worsen during cold weather.  He 
indicated that he had noticed some swelling but denied 
numbness or tingling.  He remarked that he had no difficulty 
in holding or gripping things.  He also noted a dull, aching 
pain in his hand.  He stated that his injury had not required 
a cast or brace since the one applied during service in 1987.  
Physical examination of the third and fourth fingers revealed 
no obvious deformity or swelling.  The veteran was able to 
move his third and fourth metacarpal joints without 
difficulty.  There was no joint tenderness.  The veteran was 
able to touch his thumb with all the fingers without any 
difficulty.  His grip and power were good.  Sensation was 
normal.  X-rays revealed some deformity at the fourth 
metacarpal bone suggesting an old, healed fracture.  The 
diagnosis was status post injury, third and fourth metacarpal 
bones per patient's description with subsequent fracture 
fourth metacarpal bone.

At his October 1997 RO hearing, the veteran indicated that 
his hand was always a "little achy."  He indicated that 
sometimes his hand would swell up, especially in the winter.

The veteran is currently assigned a noncompensable disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5227, which refers to ankylosis of individual fingers.  In 
order to establish a minimum 10 percent rating, there must be 
evidence that the disability equates with an amputation of 
the finger itself, or there must be involvement of another 
finger such that both fingers show ankylosis.  

A review of the evidence of record indicates that there is no 
competent medical evidence of any limitation of the veteran's 
fourth finger to the extent that the digit should be 
amputated, and that there is no involvement of any other 
finger of the left hand.  X-rays have noted an old fracture, 
and the veteran has complained of pain in cold weather.  
However, VA examinations have shown that the veteran has full 
range of motion in his fourth finger, and his grip and 
strength have been reported as good.  Examinations have been 
negative for any additional symptomatology.  In light of the 
evidence of record and based on the analysis above, it is the 
determination of the Board that the preponderance of the 
evidence is against entitlement to an increased (compensable) 
evaluation for residuals of a fracture of the fourth 
metacarpal.

The Board finds that while 38 C.F.R. §§ 4.40 and 4.45 are for 
application here, there is no objective evidence of atrophy, 
fatigability, weakness, or painful motion such that a 
compensable disability evaluation is warranted under these 
regulations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of 
Veterans Appeals in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1).  The Board finds that in this case, the 
disability picture is not so exceptional or unusual as to 
warrant a referral for an evaluation on an extraschedular 
basis.  For example, it has not been shown that the veteran's 
left hand disability has resulted in frequent 
hospitalizations or caused a marked interference in the 
veteran's employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b).


ORDER

An increased (compensable) disability evaluation for 
residuals of a fracture of the left fourth metacarpal is 
denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 6 -


